Citation Nr: 0734074	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peptic ulcer 
disease.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatism.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for varicose veins.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran was in missing status from September 1942 to 
March 1945, recognized guerrilla service from March 1945 to 
May 1945, and regular Philippine Army service from May 1945 
to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claims of service connection for 
pulmonary tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, and varicose veins.  In August 2007, the 
veteran testified at a hearing before the Board.     


FINDINGS OF FACT

1.  The claims for service connection for pulmonary 
tuberculosis and rheumatism were previously denied in a July 
2002 RO decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in July 
2002 relating to service connection for pulmonary 
tuberculosis and rheumatism is cumulative or redundant and 
does not raise a reasonable possibility of substantiating the 
claims.  

3.  The claim for service connection for peptic ulcer disease 
was previously denied in a July 2000 RO decision.  The 
veteran did not appeal that decision.  

4.  Evidence received since the last final decision in July 
2000 relating to service connection for peptic ulcer disease 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  

5.  The claim for service connection for osteoarthritis was 
previously denied in an August 1990 RO decision.  The veteran 
did not appeal that decision.  

6.  Evidence received since the last final decision in August 
1990 relating to service connection for osteoarthritis is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  

7.  The claim for service connection for varicose veins was 
previously denied in a November 1989 RO decision.  The 
veteran did not appeal that decision.  

8.  Evidence received since the last final decision in 
November 1989 relating to service connection for varicose 
veins is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied service connection 
for pulmonary tuberculosis and rheumatism is final; new and 
material evidence has not been submitted to reopen the 
claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2007).  

2.  The July 2000 RO decision that denied service connection 
for peptic ulcer disease is final; new and material evidence 
has not been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).  

3.  The August 1990 RO decision that denied service 
connection for osteoarthritis is final; new and material 
evidence has not been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).  

4.  The November 1989 RO decision that denied service 
connection for varicose veins is final; new and material 
evidence has not been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a November 1989 rating decision, the RO denied the 
veteran's claims for service connection for pulmonary 
tuberculosis, osteoarthritis, and varicose veins.  In a July 
2000 rating decision, the RO denied the veteran's claims for 
service connection for peptic ulcer disease and rheumatism.  
The RO declined to reopen the claims for service connection 
for pulmonary tuberculosis and osteoarthritis in August 1990 
and several times thereafter.  Most recently, in October 
2004, the RO declined to reopen the claims for service 
connection for pulmonary tuberculosis and osteoarthritis, 
along with the claims for service connection for peptic ulcer 
disease, rheumatism, and varicose veins.  While the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claims for service connection for 
pulmonary tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, and varicose veins, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claims and adjudicate the claims de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

In a decision dated in November 1989, the RO denied the 
veteran's claim for service connection for varicose veins.  
In a decision dated in August 1990, the RO denied the 
veteran's claim for service connection for osteoarthritis.  
In a decision dated in July 2000, the RO denied the veteran's 
claim for service connection for peptic ulcer disease.  
Finally, in a decision dated in July 2002, the RO denied the 
veteran's claims for service connection for pulmonary 
tuberculosis and rheumatism.  The veteran did not appeal any 
of these four decisions.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the November 1989, August 1990, July 2000, and July 2002 
decisions became final because the appellant did not file a 
timely appeal.  

The claims for entitlement to service connection for 
pulmonary tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, and varicose veins may be reopened if new and 
material evidence is submitted for the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claims for pulmonary tuberculosis, 
peptic ulcer disease, rheumatism, osteoarthritis, and 
varicose veins in February 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence before VA at the time of the prior final denials 
consisted of the veteran's service medical records, the 
veteran's post-service medical records, and the veteran's and 
his friends' lay statements.  The RO found that there was no 
evidence showing that the veteran's current pulmonary 
tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, and varicose veins were incurred in service 
or that there was a nexus between military service and 
current findings, and the claims were denied.  

The veteran applied to reopen his claims for service 
connection in February 2004.  The Board finds that the 
evidence received since the last final decision is cumulative 
of other evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claims.  

In support of his application to reopen his claims for 
service connection, the veteran submitted private medical 
records dated from July 1988 to June 2006.  Those records 
show that the veteran was diagnosed with and treated for 
osteoarthritis, varicose veins, pulmonary tuberculosis far 
advanced, severe peptic ulcer disease, and rheumatoid 
arthritis, but the disorders were not shown to be related to 
service.    

Other newly submitted evidence includes lay statements from 
the veteran's friends and family.  The veteran's friends 
stated that he had rheumatoid arthritis from November 1942 to 
January 1944 and currently received intermittent treatment 
for it.  The veteran's daughter reported that her father had 
suffered from and received treatment for pulmonary 
tuberculosis, peptic ulcer disease, and rheumatoid arthritis 
ever since she was a child.  There is no evidence that the 
veteran was treated for pulmonary tuberculosis, peptic ulcer 
disease, and rheumatoid arthritis in service.  Furthermore, 
there was no competent evidence submitted showing that those 
current disorders are related to the veteran's service.
    
Newly submitted evidence also includes the veteran's 
testimony before the Board at an August 2007 travel board 
hearing.  Testimony revealed that the veteran was treated for 
pulmonary tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, and varicose veins during service in 1942, 
but the medical records were no longer available because they 
were burned by the Japanese at the time.  

The Board finds that no new and material evidence has been 
submitted with regard to the claims for service connection 
for pulmonary tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, and varicose veins.  Although the 
additionally submitted private medical records and lay 
statements are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  While the private records demonstrate that the 
veteran has been diagnosed with pulmonary tuberculosis, 
peptic ulcer disease, rheumatism, osteoarthritis, and 
varicose veins and receives treatment for them, and the lay 
statements attest to the veteran's symptoms, they do not show 
that these disabilities were incurred in service or that they 
were related to service.  The presence of pulmonary 
tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, and varicose veins was shown at the time of 
the previous final denials.  The claims were denied because 
the disabilities were not shown to be related to service and 
no inservice event or injury leading to pulmonary 
tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, or varicose veins was shown.  Also, 
tuberculosis, peptic ulcers, and arthritis were not shown to 
have manifested to a compensable degree within one year 
following the veteran's separation from service.  Those 
elements of a substantiated claim are still not shown.

Accordingly, the Board finds that the new evidence does not 
establish facts necessary to substantiate the claims, and the 
claims for service connection for pulmonary tuberculosis, 
peptic ulcer disease, rheumatism, osteoarthritis, and 
varicose veins cannot be reopened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in November 1989, August 1990, July 2000, and 
July 2002 for the claims for service connection for pulmonary 
tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, and varicose veins, the new evidence is not 
material to the claims and does not warrant reopening of the 
previously denied claims.  In light of the evidence, and 
based on this analysis, it is the determination of the Board 
that new and material evidence has not been submitted with 
regard to the claims for service connection for pulmonary 
tuberculosis, peptic ulcer disease, rheumatism, 
osteoarthritis, and varicose veins since the November 1989, 
August 1990, July 2000, and July 2002 rating decisions 
because no competent evidence has been submitted showing that 
these disabilities were incurred in service or that the 
disabilities were related to service.  Thus, the claims for 
service connection for pulmonary tuberculosis, peptic ulcer 
disease, rheumatism, osteoarthritis, and varicose veins are 
not reopened and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; rating 
decisions in April 2004 and October 2004; a statement of the 
case in June 2005; and a supplemental statement of the case 
in September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the July 2006 supplemental 
statement of the case.  The veteran received additional 
notice in January 2007 and September 2007.  However, the 
issuance of a supplemental statement of the case is not 
required because no additional evidence was received 
subsequent to the July 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the appellant's diagnosed disorders are the 
result of any event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.













	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been submitted, service 
connection for pulmonary tuberculosis remains denied.  

New and material evidence having not been submitted, service 
connection for peptic ulcer disease remains denied.  

New and material evidence having not been submitted, service 
connection for rheumatism remains denied.  

New and material evidence having not been submitted, service 
connection for osteoarthritis remains denied.  

New and material evidence having not been submitted, service 
connection for varicose veins remains denied.  



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


